DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15 17-24 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. US Pat. No. 6,424,416.
Regarding claims 1 and 17, Gross teaches a spectrometer (Figure 1), configured to measure a spectrum of a to-be-measured object (Figure 1, sample), the spectrometer comprising a spectrometer body (Figure 1, 46) and a sampling module (Figure 1), wherein 
the spectrometer body is provided with a light-incident port (Figure 1, 46 is a spectrometer with window 60 the window is the light incident port; col 6, lines 63-67); and 
the sampling module is disposed on the spectrometer body and comprises a light source fixing base and at least one light source (Figure 1, light source 10), wherein 
the light source fixing base is provided with at least one cup-shaped reflecting curved surface (Figure 1, 17; col 4, lines 40-43 “parabolic mirror); and 
the at least one light source is disposed on the light source fixing base, wherein the at least one cup-shaped reflecting curved surface surrounds the at least one light source (Figure 1, 17 parabolic surrounds light), an illumination light emitted by the at least one light sources is reflected and converged by at least one the cup-shaped reflecting curved surface and transmitted to the to-be-measured object (Figure 1, parabolic mirror reflects light and converges it into a parallel light, that is an inherit property of parabolic mirrors where the light source is placed at the focus of the parabola), the to-be-measured object diffuse reflects the illumination light into to-be-measured light (Figure 1, light 49 is from the sample), and the to-be-measured light enters the spectrometer body from the light-incident port and is measured by the spectrometer body (Figure 1, light passes to spectrometer through window 60 to ccd 52).
Regarding claims 2 and 18, wherein the light source fixing base is further provided with a first opening and a second opening opposite to each other, and the second opening is located between the first opening and the light-incident port of the spectrometer body (Figure 1, the first opening is located at 13; the second opening is located at the doted light above number 55).
Regarding claims 3 and 19, wherein the at least one cup-shaped reflecting curved surface is provided with a light-exit cross-section, and the at least one light source is located in the light-exit cross-section (Figure 1, parabolic mirror 17 is cup shaped with light source located in the light exit cross section).
Regarding claims 4 and 20, wherein at least one the cup-shaped reflecting curved surface is a parabolic surface (Figure 1, 17; col 4, lines 40-43 “parabolic mirror).
Regarding claim 5 and 21, wherein the at least one cup-shaped reflecting curved surface is provided with a light-exit cross-section and a converging port opposite to each other, and the at least one light source penetrates through the converging port, wherein a diameter of the light-exit cross-section is greater than a diameter of the converging port (Figure 1, parabolic mirror 17 has these conditions met).
Regarding claim 6 and 22, wherein a diameter of the at least one light source in a direction perpendicular to an optical axis of the at least one light source is less than the diameter of the converging port (As seen in Figure 1, the light source is smaller than the converging port since the light source fits inside the converging port of the parabolic mirror 17).
Regarding claim 7 and 23, wherein the light source fixing base is further provided with an annular extending reflecting surface extending from an edge of the light-exit cross-section to a direction away from the converging port (Figure 1, parabolic mirror surface matches instant application surface 318 of Figure 1 which is described as the annular extending reflecting surface).
Regarding claim 8 and 24, wherein an optical axis of the at least one cup-shaped reflecting curved surface and an optical axis of the at least one light source are coaxial (Figure 1, light source add parabolic mirror are coaxial).
Regarding claim 12 and 28, wherein the sampling module further comprises a shading sheet disposed around the first opening and provided with a light passing hole exposing the first opening (Figure 1, the housing holding number 12 and 13 in place is the shading sheet. The housing itself acts as an aperture preventing stray light from entering).
Regarding claim 13 and 29, wherein an absorbance of the shading sheet is greater than or equal to 1.5 (the housing is opaque therefor the absorbance is greater than 1.5).
Regarding claim 14 and 30, wherein an end of the at least one light source facing the first opening is provided with a lens (Figure 1, lens 20).
Regarding claim 15 and 31, wherein an optical axis of the at least one cup-shaped reflecting curved surface obliquely passes through the first opening (Figure 1, light source and cup shaped are at an oblique angle).
Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US Pub. No. 2019/0257761.
Regarding claim 33, A spectrometer (Figure 5, spectrometer 520), configured to measure a spectrum of a to-be-measured object (Figure 5, Raman probe interacts with sample; Figure 2, sample 10 which is skin paragraph 40), the spectrometer comprising a spectrometer body (Figure 5, spectrometer 520) and a sampling module (Figure 5, Raman probe), wherein the spectrometer body is provided with a light-incident port (spectrometer is connected to Raman probe via fiber 134 which is the light incident port; Figure 2); and 
the sampling module is disposed on the spectrometer body (Figure 5, the Raman probe is connected to the spectrometer), and the sampling module (Figure 2) comprises: 
a plurality of lenses, disposed between the to-be-measured object and the light-incident port of the spectrometer body, wherein outside light is transmitted to the to-be-measured object to form to-be-measured light, and the to-be-measured light enters the spectrometer body sequentially through the plurality of lenses and the light-incident port and is measured by the spectrometer body (plurality of lens 133 132 131 collect light form sample 10 to fiber 134 which is light incident port).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 33 above, and further in view of Carrieri et al. Us Patent No. 9,322,768.
Regarding claim 34, Lee is silent with respect to wherein the lenses comprise a first lens, a second lens, and a third lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a plano-convex lens, the second lens is a biconvex lens, and the third lens is a concave-convex lens.
Carrieri teaches the lenses comprise a first lens, a second lens, and a third lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a plano-convex lens, the second lens is a biconvex lens, and the third lens is a concave-convex lens (col 13, lines 31-43).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the lenses comprise a first lens, a second lens, and a third lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a plano-convex lens, the second lens is a biconvex lens, and the third lens is a concave-convex lens for the purposes of reducing the overall size of the apparatus by having the lens pairing reduce the overall all optical path length while maintain the field of view.
Regarding claim 35, Lee is silent with respect to wherein the lenses comprise a first lens and a second lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a concave-convex lens, and the second lens is a biconvex lens.
Carrieri teaches wherein the lenses comprise a first lens and a second lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a concave-convex lens, and the second lens is a biconvex lens (col 13, lines 31-43).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the lenses comprise a first lens and a second lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a concave-convex lens, and the second lens is a biconvex lens for the purposes of reducing the overall size of the apparatus by having the lens pairing reduce the overall all optical path length while maintain the field of view.
Claim(s) 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claims 2 and 18 above, and further in view of Christie Jr. et al. US Patent No. 4,003,660.
Regarding claim 9 and 25, Gross is silent with respect to wherein the sampling module further comprises a plurality of lenses disposed between the second opening of the light source fixing base and the light-incident port of the spectrometer body.
Christie teaches the sampling module further comprises a plurality of lenses disposed between the second opening of the light source fixing base and the light-incident port of the spectrometer body (Figure 1, 16 comprises a plurality of lens).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the sampling module further comprises a plurality of lenses disposed between the second opening of the light source fixing base and the light-incident port of the spectrometer body for the purposes of increasing the signal by using lenses to collect the light reflected by the sample and reducing the overall size of the apparatus by reducing the optical path length by using lens pairings.
Regarding claim 16 and 32, Gross is silent with respect to wherein the at least one cup-shaped reflecting curved surface is a plurality of cup-shaped reflecting curved surfaces, and the at least one light source is a plurality of light sources, wherein optical axes of the cup-shaped reflecting curved surfaces obliquely pass through the first opening and intersect outside the first opening.
Christie Jr. teaches wherein the at least one cup-shaped reflecting curved surface is a plurality of cup-shaped reflecting curved surfaces, and the at least one light source is a plurality of light sources, wherein optical axes of the cup-shaped reflecting curved surfaces obliquely pass through the first opening and intersect outside the first opening (Figure 1 and Figure 4; col 10, lines 31-68).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the at least one cup-shaped reflecting curved surface is a plurality of cup-shaped reflecting curved surfaces, and the at least one light source is a plurality of light sources, wherein optical axes of the cup-shaped reflecting curved surfaces obliquely pass through the first opening and intersect outside the first opening for the purposes of in order to provide an adequate level of illumination to the inspection zone for a particular monitoring job (Christie Jr.: col 10, lines 31-68)
Claim(s) 10-11 and 26-27is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross and Christie Jr. as applied to claim 9 and 25 above, and further in view of Carrieri et al. Us Patent No. 9,322,768.
Regarding claim 10 and 26, Gross and Christie are silent with respect to wherein the lenses comprise a first lens, a second lens, and a third lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a plano-convex lens, the second lens is a biconvex lens, and the third lens is a concave-convex lens.
Carrieri teaches the lenses comprise a first lens, a second lens, and a third lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a plano-convex lens, the second lens is a biconvex lens, and the third lens is a concave-convex lens (col 13, lines 31-43).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the lenses comprise a first lens, a second lens, and a third lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a plano-convex lens, the second lens is a biconvex lens, and the third lens is a concave-convex lens for the purposes of reducing the overall size of the apparatus by having the lens pairing reduce the overall all optical path length while maintain the field of view.
Regarding claim 11 and 27, Gross and Christie are silent with respect to wherein the lenses comprise a first lens and a second lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a concave-convex lens, and the second lens is a biconvex lens.
Carrieri teaches wherein the lenses comprise a first lens and a second lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a concave-convex lens, and the second lens is a biconvex lens (col 13, lines 31-43).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the lenses comprise a first lens and a second lens sequentially arranged in a transmitting direction of the to-be-measured light, the first lens is a concave-convex lens, and the second lens is a biconvex lens for the purposes of reducing the overall size of the apparatus by having the lens pairing reduce the overall all optical path length while maintain the field of view.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20020191183 teaches two light sources with a detector between and a lens pairing to collect light
20210121068 teaches a plurality of light sources surrounding optics to collect to a detector
The remaining references cited on the notice of reference cited show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877